PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Sencion, John
Application No. 15/303,411
Filed: 11 Oct 2016
For: PRODUCT CORRELATION BASED ON LOCATION

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed December 12, 2020, to revive the above-identified application.

The petition is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C. § 704.

On April 6, 2020, the Office acknowledges the filing of a Request for Continued Examination (RCE) under 37 CFR 1.114 and $325 fee under 37 CFR 1.17(e) along with a three (3) month extension of time under 37 CFR 1.136(a) and $350 fee under 37 CFR 1.17(a). However, the fees submitted under 37 CFR 1.17(e) and 1.17(a) are insufficient for the entity status of the application at the time of the filing of the April 6, 2020, submission. The required RCE fee under 37 CFR 1.17(e) at the time of filing the April 6, 2020, submission was the small entity amount of $650. The required three (3) month extension of time fee under 37 CFR 1.17(a) at the time of filing the April 6, 2020, submission was the small entity amount of $700. 37 CFR 1.29(f) states that “[a] fee may be paid in the micro entity amount only if it is submitted with, or subsequent to, the submission of a certification of entitlement to micro entity status.”  Because no certification had been filed concurrently or prior to the April 6, 2020, submission, Applicant was not entitled to pay the micro entity amounts.1 [Emphasis added].

Furthermore, the RCE provisions of 37 CFR 1.114 do not apply to an international application that does not comply with 35 U.S.C. 371. See 37 CFR 1.114(e)(3). An inventor’s oath or declaration for each named inventor is required for an international application to comply with 35 U.S.C. 371, notwithstanding the changes permitting applicants to postpone filing the inventor’s oath or declaration until the date on which the issue fee is paid. See 37 CFR 1.495(c)(3)(ii). See also Changes to Implement the Hague Agreement Concerning International Registration of Industrial Designs, Final Rule, 80 Fed. Reg. 17918, 17930 (April 2, 2015). The present application, which is a national stage entry of an international application, had not met the requirement of 35 U.S.C. 371(c)(4) because a compliant inventor’s oath or declaration had not been filed for each named inventor prior to the filing of the RCE of April 6, 2020.

Although the Office failed to notify the Applicant that the April 6, 2020, submission was improper because of the fees paid under 37 CFR 1.17(e) and 1.17(a) were insufficient, the application became abandoned by law for failure to file a timely reply in accordance with 37 CFR 1.116 to the final Office action mailed October 4, 2019, which set a shortened statutory period for reply of three (3) months. No extension of times under the provisions of 37 CFR 1.136(a) were obtained. 2 Accordingly, the application became abandoned on January 5, 2020. A Notice of Improper Request for Continued Examination was not mailed, however, a Notice of Abandonment was mailed on July 17, 2020.

A grantable petition under 37 CFR 1.137(a) must be accompanied by:  (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); and (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional.

Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information.  See MPEP 711.03(c)(II)(C) and (D).  

The present petition lacks items (1) and (2) above. 

Regarding item (1), the inventor’s oath or declaration filed on December 9, 2020, is acknowledged and has been accepted.  However, as discussed above, the RCE fee in accordance with 37 CFR 1.17(e) paid on April 6, 2020, was insufficient. To satisfy item (1), Petitioner must pay the deficient amount of $355, to correct the deficiency of the RCE fee in accordance with 37 CFR 1.29(k)(2), which states, “[t]he deficiency owed for [the RCE] fee erroneously paid as a micro entity [which] is the difference between the current fee amount for a small entity or non-small entity, as applicable, on the date the deficiency is paid in full and the amount of the previous erroneous micro entity fee payment.”  It is noted that filing a certification of entitlement to micro entity status will not satisfy item (1) because the fee paid in the micro entity amount must be “submitted with, or subsequent to, the submission of a certification of entitlement to micro entity status.” 37 CFR 1.29(f). Optionally, in order to correct the deficiency in the three (3) month extension of time fee paid on April 6, 2020, the applicant has the option to pay the deficient amount of $390; however, this would only serve to move the abandonment date from January 5, 2020, to April 5, 2020.

Regarding item (2), the petition to revive filed on December 12, 2020, included a petition fee of $525 under 37 CFR 1.17(m). However, the fee submitted under 37 CFR 1.17(m) is insufficient for the entity status of the application at the time of the filing of the petition of December 12, 2020. The required petition fee under 37 CFR 1.17(m) at the time of filing the December 12, 2020, petition was the small entity amount of $1050. To satisfy item (2), upon the filing of a renewed petition, petitioner must pay the deficient amount of $525, to correct the deficiency. It is noted that filing a certification of entitlement to micro entity status will not satisfy item (2) because the fee paid in the micro entity amount must be “submitted with, or subsequent to, the submission of a certification of entitlement to micro entity status.” 37 CFR 1.29(f).

The file does not indicate a change of address has been submitted, although the address given on the petition differs from the address of record.  If appropriate, a change of address should be filed in accordance with MPEP 601.03.  A courtesy copy of this decision is being mailed to the address given on the petition; however, the Office will mail all future correspondence solely to the address of record.  

Any renewed petition with respect to this decision may be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web3 

Telephone inquiries concerning this decision may be directed to Petitions Examiner Jason Olson at (571) 272-7560.  


/JASON C OLSON/Petitions Examiner, OPET                                                                                                                                                                                                                                           


CC:	Nigamnarayan Acharya
1180 Peachtree Street NE
Atlanta, Georgia 30309


    
        
            
    

    
        1 It is noted that Applicant attempted to include an authorization to charge any additional required fees with the RCE filed April 6, 2020.  However, the signor of the authorization, Nigamnarayan Acharya, is not an authorized user under Deposit Account No. 60-1949, and therefore the deficiencies in the RCE fee under 37 CFR 1.17(e) and three (3) month extension of time fee under 37 CFR 1.17(a) could not be charged to Deposit Account No. 60-1949.
        2 A three (3) month extension of time under the provisions of 37 CFR 1.136(a) was attempted, however, the fee under 37 CFR 1.17(a) was insufficient for the entity status at the time of the April 6, 2020, submission, as discussed supra. Accordingly, no extensions of time were obtained.
        3 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197).